67 F.3d 293NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Grant ANDERSON, Plaintiff-Appellant,v.THE DISTRICT OF COLUMBIA;  DC COURT OF APPEALS,Defendants-Appellees.Grant ANDERSON, Plaintiff-Appellant,v.THE DISTRICT OF COLUMBIA;  DC COURT OF APPEALS, Defendants-Appellees.
Nos. 95-6475, 95-6995.
United States Court of Appeals, Fourth Circuit.
Sept. 13, 1995.

Grant Anderson, Appellant Pro Se.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Grant Anderson appeals from the district court's orders denying his motion for reconsideration of its order transferring his 42 U.S.C. Sec. 1983 (1988) action from the Eastern District of Virginia to the District Court for the District of Columbia (appeal No. 95-6475), and imposing a pre-filing injunction on Anderson (appeal No. 95-6995).  We have reviewed the record and the district court's opinion and find no reversible error with respect to appeal No. 95-6995.  We therefore affirm that appeal on the reasoning of the district court.  Anderson v. District of Columbia, No. CA-94-877-R (E.D. Va.  June 27, 1995).


2
We dismiss appeal No. 95-6475.  This court only has jurisdiction to review final decisions of the district court.  28 U.S.C. Sec. 1291 (1988).  It is well-settled that discretionary transfers under 28 U.S.C. Sec. 1404 (1988) are interlocutory and not appealable.  See Grower v. Lehman, 799 F.2d 925, 927 (4th Cir.1986).  It follows, therefore, that the district court's order denying Anderson's motion for reconsideration of that order is also an interlocutory non-appealable order.  We therefore dismiss this appeal.


3
We deny Anderson's motion to set aside our previous order consolidating these cases.  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the court and argument would not aid the decisional process.

No. 95-6475--DISMISSED
No. 95-6995--AFFIRMED